Case 13-28890        Doc 40     Filed 10/18/18     Entered 10/18/18 09:48:23          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-28890
         Raymond J Cerveny
         Michelle D Waters
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/19/2013.

         2) The plan was confirmed on 09/13/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/31/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $40,200.00.

         10) Amount of unsecured claims discharged without payment: $84,053.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-28890      Doc 40    Filed 10/18/18      Entered 10/18/18 09:48:23                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $20,860.44
        Less amount refunded to debtor                         $160.44

 NET RECEIPTS:                                                                                 $20,700.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $4,000.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $947.88
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,947.88

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                             Class    Scheduled      Asserted         Allowed         Paid         Paid
 ASSET ACCEPTANCE CORP        Unsecured       1,063.00       1,068.09         1,068.09        227.51        0.00
 ASSET ACCEPTANCE CORP        Unsecured       9,593.00       9,624.75         9,624.75      2,050.10        0.00
 ASSET ACCEPTANCE CORP        Unsecured       6,842.00       6,930.68         6,930.68      1,476.26        0.00
 ASSET ACCEPTANCE CORP        Unsecured          788.00        791.38           791.38        168.57        0.00
 BECKET & LEE LLP             Unsecured          458.00        458.09           458.09          97.57       0.00
 CAVALRY SPV I LLC            Unsecured          176.00    19,755.45        19,755.45       4,207.97        0.00
 CHARTER ONE                  Secured         2,845.84       2,845.84         2,845.84      2,845.84        0.00
 CHARTER ONE                  Secured              0.00          0.00             0.00           0.00       0.00
 CITIZENS BANK NA             Unsecured       3,262.00       4,869.31         4,869.31      1,037.18        0.00
 CITIZENS BANK NA             Unsecured       6,648.00     10,065.55        10,065.55       2,143.99        0.00
 COMENITY BANK                Unsecured          340.00        340.55           340.55          72.54       0.00
 COMENITY BANK                Unsecured          205.00        205.53           205.53          43.78       0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          509.00        457.98           457.98          97.55       0.00
 CITIBANK/SEARS               Unsecured       6,638.00            NA               NA            0.00       0.00
 CITIBANK/SEARS               Unsecured          964.00           NA               NA            0.00       0.00
 CITIBANK/SEARS               Unsecured       8,703.00            NA               NA            0.00       0.00
 CITIBANK/SHELL               Unsecured          961.00           NA               NA            0.00       0.00
 CITIBANK/HOME DEPOT          Unsecured       9,424.00            NA               NA            0.00       0.00
 CITIBANK/HOME DEPOT          Unsecured          675.00           NA               NA            0.00       0.00
 MEDICAL BUSINESS BUREAU      Unsecured          451.00           NA               NA            0.00       0.00
 MEDICAL BUSINESS BUREAU      Unsecured          377.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured          574.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE       Unsecured           75.00           NA               NA            0.00       0.00
 NORTHWEST COLLECTORS         Unsecured          317.00           NA               NA            0.00       0.00
 CITIBANK                     Unsecured      10,988.00            NA               NA            0.00       0.00
 CITIBANK                     Unsecured          962.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-28890     Doc 40     Filed 10/18/18    Entered 10/18/18 09:48:23                 Desc        Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim           Claim         Claim        Principal       Int.
 Name                            Class   Scheduled        Asserted      Allowed         Paid          Paid
 WELLS FARGO HOME MORTGAGE   Secured        6,500.00         1,283.26      1,283.26      1,283.26         0.00
 WELLS FARGO HOME MORTGAGE   Secured             0.00            0.00          0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim            Principal                Interest
                                                         Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00              $0.00                  $0.00
       Mortgage Arrearage                               $4,129.10          $4,129.10                  $0.00
       Debt Secured by Vehicle                              $0.00              $0.00                  $0.00
       All Other Secured                                    $0.00              $0.00                  $0.00
 TOTAL SECURED:                                         $4,129.10          $4,129.10                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                $0.00                $0.00
        Domestic Support Ongoing                            $0.00                $0.00                $0.00
        All Other Priority                                  $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                        $54,567.36           $11,623.02                   $0.00


 Disbursements:

       Expenses of Administration                           $4,947.88
       Disbursements to Creditors                          $15,752.12

 TOTAL DISBURSEMENTS :                                                                      $20,700.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-28890        Doc 40      Filed 10/18/18     Entered 10/18/18 09:48:23            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
